
	
		II
		112th CONGRESS
		2d Session
		S. 2077
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2012
			Mr. Blumenthal (for
			 himself, Mr. Franken,
			 Mr. Whitehouse, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to authorize
		  Federal assistance to State adult protective services programs, and for other
		  purposes. 
	
	
		1.Short
			 title; findings
			(a)Short
			 titleThis Act may be cited
			 as the Elder Protection and Abuse
			 Prevention Act.
			(b)FindingsCongress
			 finds the following:
				(1)In 2009, the
			 Department of Justice estimated that 14.1 percent of non-institutionalized
			 older adults in the United States had experienced some form of elder abuse in
			 the past year.
				(2)Only 1 in 23.5
			 cases of elder abuse is ever reported due to a lack of screening, awareness,
			 and prevention efforts.
				(3)The mortality
			 rate of older adults who are victims of abuse is 3 times higher than older
			 adults that are not victims of abuse.
				(4)The annual
			 financial loss by victims of elder financial abuse is estimated to be at least
			 $2,900,000,000, and steadily increasing.
				2.Adult protective
			 services; definitionsSection
			 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended—
			(1)by amending
			 paragraph (1) to read as follows:
				
					(1)AbuseThe term abuse means the
				knowing infliction of physical or psychological harm or the knowing deprivation
				of goods or services that are necessary to meet essential needs or to avoid
				physical or psychological
				harm.
					;
			(2)by redesignating paragraphs (4) through
			 (54) as paragraphs (5) through (55);
			(3)by inserting after paragraph (3), the
			 following:
				
					(4)Adult
				protective servicesThe term
				adult protective services means such services provided to adults
				as the Secretary may specify and includes services such as—
						(A)receiving reports
				of adult abuse, neglect, or exploitation;
						(B)investigating the
				reports described in subparagraph (A);
						(C)case planning,
				monitoring, evaluation, and other case work and services; and
						(D)providing,
				arranging for, or facilitating the provision of medical, social service,
				economic, legal, housing, law enforcement, or other protective, emergency, or
				support services.
						;
				
			(4)by amending
			 paragraph (18), as so redesignated, to read as follows:
				
					(18)Elder justiceThe term elder justice
				means—
						(A)from a societal
				perspective, efforts to—
							(i)prevent, detect,
				treat, intervene in, and prosecute elder abuse, neglect, and exploitation;
				and
							(ii)protect older
				individuals with diminished capacity while maximizing their autonomy;
				and
							(B)from an
				individual perspective, the recognition of an older individual's rights,
				including the right to be free of abuse, neglect, and
				exploitation.
						;
			(5)in paragraph
			 (19), as so redesignated, by striking The term
			 exploitation means and inserting The terms
			 exploitation and financial exploitation
			 mean;
			(6)in paragraph
			 (25), as so redesignated—
				(A)in subparagraph
			 (B), by striking and;
				(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(D)abuse, neglect
				(including self-neglect), financial exploitation, including factors that are
				the basis of a referral to adult protective
				services.
						;
				(7)in paragraph
			 (29)(C), as so redesignated, by inserting , including opportunities for
			 work and volunteer service in the community after
			 available;
			(8)in paragraph
			 (30), as so redesignated, by striking information and referral
			 and inserting information and referral assistance; and
			(9)in paragraph
			 (37), as so redesignated, by inserting (including elder abuse and
			 neglect screening) after educational services.
			3.Coordination of
			 elder justice activities
			(a)Use of
			 fundsSection 201 of the Older Americans Act of 1965 (42 U.S.C.
			 3011) is amended by adding at the end the following:
				
					(g)The Assistant
				Secretary is authorized to use funds appropriated to carry out this Act to
				implement activities authorized under part I of subtitle B of title XX of the
				Social Security Act (42 U.S.C. 1397k et seq.), including the establishment of
				the Advisory Board on Elder Abuse, Neglect, and Exploitation, and to convene
				the Elder Justice Coordinating
				Council.
					.
			(b)Assurance of
			 appropriate training for staffSection 202 of the Older Americans
			 Act of 1965 (42 U.S.C. 3012) is amended by adding at the end the
			 following:
				
					(g)The Assistant
				Secretary shall—
						(1)ensure, where
				appropriate, that all programs funded under this Act include appropriate
				training in prevention and provision of services that address elder justice and
				exploitation; and
						(2)periodically
				update the need for and benefit of such training related to prevention of
				abuse, neglect, and exploitation of older
				adults.
						.
			(c)Information and
			 assistance servicesSection 202(a)(21) of the Older Americans Act
			 of 1965 (42 U.S.C. 3012(a)(21)) is amended to read as follows:
				
					(21)(A)establish information
				and assistance services as priority services for older individuals, and ensure
				that quality information and assistance services are consistently provided to
				older individuals;
						(B)ensure that there is full
				collaboration between all governmental information and assistance systems that
				serve older individuals, whether specialized, crisis intervention, disaster
				assistance, or others; and
						(C)develop and operate, either directly
				or through contracts, grants, or cooperative agreements, a National Eldercare
				Locator Service, providing information and assistance services through a
				nationwide toll free number to identify community resources for older
				individuals;
						.
			(d)Integration of
			 titlesSection 701 of the Older Americans Act of 1965 (42 U.S.C.
			 3058) is amended by adding at the end the following: The Assistant
			 Secretary, to the maximum extent practicable, shall ensure there be full
			 integration of education and public awareness activities under this title with
			 all service programs under title III with special emphasis on the nutrition
			 programs, legal services, information and referral assistance activities, the
			 work of aging and disability resource centers, and the long-term care ombudsman
			 programs, including programs carried out under title VI..
			4.Coordination of
			 national adult protective services resource center with elder abuse and
			 exploitation preventionSubsection (e)(2) of section 201 of the
			 Older Americans Act of 1965 (42 U.S.C. 3011) is amended in the matter preceding
			 subparagraph (A) by inserting , and in coordination with State Directors
			 of the Adult Protective Services Programs and State Directors of the Office of
			 Long-Term Care Ombudsman Programs after and
			 services.
		5.National adult
			 protective services resource center
			(a)In
			 generalSection 201 of the
			 Older Americans Act of 1965 (42 U.S.C. 3011) is amended by adding at the end
			 the following:
				
					(g)(1)The Assistant Secretary shall, by grant or
				contract with a national nonprofit entity, establish a National Adult
				Protective Services Resource Center (referred to in this subsection as the
				Center). The purposes of the Center are to improve the capacity of
				State and local adult protective services programs to respond effectively to
				abuse, neglect, and exploitation of vulnerable adults, including home care
				consumers and residents of long-term care facilities, and to coordinate with
				the Long-Term Care Ombudsman Program to protect home care consumers and
				residents most effectively.
						(2)The nonprofit entity awarded a grant or
				contract under this subsection shall have expertise in, and representation by,
				State and local adult protective services programs.
						(3)The Center shall—
							(A)collect and disseminate information
				regarding, and increase public awareness of, the role of adult protective
				services programs in investigating the abuse, neglect (including self-neglect),
				and exploitation of vulnerable adults, including home care consumers and
				residents of long-term care facilities, and in intervening to protect the
				consumers and residents from abuse;
							(B)develop, distribute, and provide
				training and technical assistance for adult protective services program
				investigators and supervisors investigating the abuse, neglect (including
				self-neglect), and exploitation of vulnerable adults, including home care
				consumers and residents of long-term care facilities, and intervening to
				protect the consumers and residents from further abuse;
							(C)develop, distribute, and provide
				training to home care and long-term care professionals and others on
				recognizing, reporting (including regarding mandatory reporting requirements),
				and responding to the abuse, neglect (including self-neglect), and financial
				exploitation of vulnerable adults, including home care consumers and residents
				of long-term care facilities;
							(D)compile and disseminate reports on
				research and best practices for adult protective services programs and other
				programs on effective responses to the abuse, neglect (including self-neglect),
				and exploitation of vulnerable adults, including home care consumers and
				residents of long-term care facilities;
							(E)work with the National Ombudsman
				Resource Center and long-term care ombudsman programs to develop and
				disseminate training, practice standards, and policies regarding—
								(i)the roles and responsibilities of
				adult protective services and ombudsman programs;
								(ii)confidentiality and abuse
				reporting issues and protocols; and
								(iii)effective ways to maximize the
				resources of adult protective services programs for the benefit of home care
				consumers and residents of long-term care facilities; and
								(F)establish a data system to collect
				information on the abuse, neglect (including self-neglect), and exploitation of
				home care consumers and residents of long-term care facilities and to measure
				the effectiveness of the activities carried out by the Center.
							(4)Not later than 18 months after the
				date of enactment of the Elder Protection and
				Abuse Prevention Act, the Director shall—
							(A)collect and analyze, from leading
				national and State experts, the best practices related to screening for elder
				abuse;
							(B)publish a report that describes
				recommendations regarding such best practices and disseminate such report to
				all grantees under programs established under this Act and described under this
				section; and
							(C)submit to Congress such report and a
				description of the dissemination activities under subparagraph (B).
							(5)In this subsection, the term
				home care consumer means a person who receives services in the
				person's home or community to promote independence and reduce the necessity for
				residence in a long-term care facility, which may include home care services
				provided through this Act, the Medicare program under title XVIII of the Social
				Security Act (42 U.S.C. 1395 et seq.), the Medicaid program under title XIX of
				the Social Security Act (42 U.S.C. 1396 et seq.), or another public or private
				funding
				source.
						.
			(b)Authorization
			 of appropriationsSection 216 of the Older Americans Act is
			 amended by adding at the end the following:
				
					(d)National Adult
				Protective Services Resource CenterThere are authorized to be
				appropriated to carry out section 201(g) (relating to the National Adult
				Protective Services Resource Center), such sums as may be necessary for fiscal
				years 2012, 2013, 2014, 2015, and
				2016.
					.
			6.Inclusion of
			 adult protective services programs in congressional reportsSection 207(b)(1)(C) of the Older Americans
			 Act of 1965 (42 U.S.C. 3018(b)(1)(C)) is amended by inserting and the
			 adult protective services programs of the States after of the
			 States.
		7.Prevention,
			 assessment, and response to elder abuse
			(a)PreferencesSection
			 305(a)(2)(E) of the Older Americans Act of 1965 (42 U.S.C. 3025(a)(2)(E)) is
			 amended by inserting older individuals who are or are alleged victims of
			 elder abuse, neglect, or exploitation, after
			 proficiency,.
			(b)Area
			 plansSection 306 of the
			 Older Americans Act of 1965 (42 U.S.C. 3026) is amended—
				(1)in subsection (a)(6), by adding at the end
			 the following:
					
						(H)(i)in coordination with
				the State agency and with the State agency responsible for elder abuse
				prevention services, increase public awareness of elder abuse and financial
				exploitation, remove barriers to elder abuse education, prevention,
				investigation, and treatment;
							(ii)coordinate elder justice
				activities (including screenings) provided by the area agency on aging,
				community health centers, other public agencies, and nonprofit private
				organizations;
							(iii)develop standardized,
				coordinated, and reporting protocols with respect to elder abuse; and
							(iv)report any instances elder abuse
				in accordance with State law.
							;
				and
				(2)in subsection
			 (b)(3)—
					(A)in subparagraph
			 (J), by striking and;
					(B)by redesignating
			 subparagraph (K) as subparagraph (L); and
					(C)by inserting
			 after subparagraph (J) the following:
						
							(K)protection from
				elder abuse, neglect, and financial exploitation;
				and
							.
					(c)State
			 plansSection 307(a)(12) is amended—
				(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D); and
				(2)by inserting
			 after subparagraph (A) the following:
					
						(B)that the State
				will develop and implement standardized protocols for screening and reporting
				with respect to elder
				abuse;
						.
				(d)Supportive
			 servicesSection 321(a) of
			 the Older Americans Act of 1965 (42 U.S.C. 3030d(a)) is amended—
				(1)in paragraph (1),
			 by inserting elder abuse and neglect screening, after
			 mental health),;
				(2)in paragraph (8),
			 by inserting , elder abuse, and neglect after mental
			 health; and
				(3)in paragraph
			 (23), by inserting , elder abuse, neglect, and financial
			 exploitation after mental health.
				(e)NutritionSection
			 339(2) of the Older Americans Act of 1965 (42 U.S.C. 3030g–21(2)) is
			 amended—
				(1)in subparagraph
			 (J), by striking , and and inserting a comma;
				(2)in subparagraph
			 (K), by striking the period at the end and inserting , and;
			 and
				(3)by adding at the
			 end the following:
					
						(L)encourages
				individuals who distribute nutrition services under subpart 2 to distribute
				information on diabetes, elder abuse, neglect, financial exploitation, and the
				annual Medicare wellness
				exam.
						.
				8.Abuse prevention
			 education and training
			(a)Activities for
			 health, independence, and longevity
				(1)Older
			 individuals' protection from violence projectsSection 413(b) of
			 the Older Americans Act of 1965 (42 U.S.C. 3032b(b)) is amended—
					(A)in paragraph (3),
			 by striking or after the semicolon at the end;
					(B)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(5)research and
				replicate successful models of elder abuse, neglect, and exploitation
				prevention and
				training.
							.
					(2)Demonstration,
			 support, and research projectsSection 417(a)(1) of the Older
			 Americans Act of 1965 (42 U.S.C. 3032f(a)(1)) is amended—
					(A)in subparagraph
			 (A), by striking or after the semicolon;
					(B)in subparagraph
			 (B), by striking and after the semicolon and inserting
			 or; and
					(C)by adding at the
			 end the following:
						
							(C)engage volunteers
				who are older than 50 years of age in providing support and information to
				older adults (and their families or caretakers) who have experienced or are at
				risk of elder abuse, including physical, emotional, or financial abuse,
				neglect, or exploitation
				and;
							.
					(b)Community
			 service senior opportunitiesSection 502(b)(1)(E) of the Older
			 Americans Act of 1965 (42 U.S.C. 3056(b)(1)(E)) is amended by inserting
			 , and for the health and safety of, and prevention and detection of
			 elder abuse for, older adults after families.
			(c)Allotments for
			 vulnerable elder rights protection activities
				(1)State plan
			 requirementsSection 705(a)(2) of the Older Americans Act of 1965
			 (42 U.S.C. 3058d(a)(2)) is amended by inserting family
			 caregivers, after title VI,.
				(2)State long-term
			 care ombudsman program
					(A)Support of
			 Office under the National Family Caregiver Support
			 ProgramSection 373(g) of the Older Americans Act of 1965 (42
			 U.S.C. 3030s–1(g)) is amended by adding at the end the following:
						
							(3)Use of funds
				for ombudsman programAmounts made available to a State to carry
				out the State program under this subpart may be used to support the Office of
				the State Long-Term Care Ombudsman, including supporting the development of
				resident and family
				councils.
							.
					(B)Ensuring
			 effective programs and residents' rightsSection 712 of the Older
			 Americans Act of 1965 (42 U.S.C. 3058g) is amended by adding at the end the
			 following:
						
							(k)Ensuring
				effective programs and residents' rightsThe State agency shall
				ensure the Office—
								(1)provides facility
				residents with private and unimpeded access to the Office, including access to
				all records concerning the resident; and
								(2)allows all
				facility residents to receive services from the
				Office.
								.
					(3)Prevention of
			 elder abuse, neglect, and exploitationSection 721(b) of the
			 Older Americans Act of 1965 (42 U.S.C. 3058i(b)) is amended—
					(A)by redesignating
			 paragraphs (7), (8), (9), (10), (11), and (12), as paragraphs (8), (10), (11),
			 (12), (13), and (14), respectively;
					(B)by striking
			 paragraph (6) and inserting the following:
						
							(6)conducting specialized abuse sensitivity
				training for caregivers described in part E of title III;
							(7)conducting training for professionals and
				paraprofessionals in relevant fields on the identification, prevention, and
				treatment of elder abuse, neglect, and exploitation, with particular focus on
				prevention and enhancement of self-determination and
				autonomy;
							;
				and
					(C)by inserting
			 after paragraph (8), as redesignated by subparagraph (B), the following:
						
							(9)conducting
				appropriate training to ensure cultural sensitivity in the provision of elder
				rights services, including training in cultural issues associated with
				abuse;
							.
					
